Citation Nr: 1715987	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  06-17 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1965 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

In June 2015, the Board issued a decision in which, among other determinations, it denied the Veteran's claim for an initial rating for diabetes mellitus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision with regard to the issue of entitlement to the  initial rating for diabetes mellitus and remanded the issue in an October 2016 memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional evidence and provide a VA medical examination.  First, the Veteran should be given an opportunity to identify or submit evidence referenced by his statements in the record.  In a June 2006 statement, the Veteran reported that he had "suffered several episodes of ketoacidosis or hypoglycemic reactions" but did not identify whether he sought treatment or was hospitalized for these episodes.  In addition, the Veteran reported in the same statement that his diabetes mellitus led to multiple hospitalizations, the latest occurring on May 26, 2006.  Finally, the Veteran reported in his brief to the Court that he suffered from "itching and tingling" in his lower extremities that had been linked to his diabetes mellitus by a medical professional.  These records have not been associated with the claims file, and the Veteran should be given the opportunity to submit (or authorize the AOJ to obtain) these records on remand.  See 38 U.S.C.A. § 5103A(b) (West 2014).   

In addition, a VA examination is necessary to relate the current severity of the Veteran's diabetes mellitus, as the most recent VAX was performed in May 2007. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and give him an opportunity to identify or submit any additional pertinent VA or private evidence in support of his claim, to include records of hospitalizations and private records such as those associating the "itching and tingling" of the Veteran's lower extremities with his service-connected diabetes.

Based on the Veteran's response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All efforts to procure the records must be documented in the claims file. 

2.  Schedule the Veteran for a VA examination to determine the current severity of all manifestations of his service-connected diabetes mellitus. The claims file must be provided to the examiner and reviewed in conjunction with the examination. 

The examination should determine the severity of the Veteran's diabetes mellitus, to include whether it requires/manifests any of the following: insulin, a restricted diet, regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization (and in what frequency), and/or twice a month visits to a diabetic care provider. 

3.  After completing the above, and any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought is not granted in full, issue a supplemental statement of the case to the Veteran before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




